Citation Nr: 1114077	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-25 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a broken left collarbone. 

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1961 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In July 2009 the Board remanded the Veteran's claim for further development.  The development requested in that remand has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran does not currently have a broken left collarbone or any residuals thereof.

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran has a right hip disorder that began during service or is otherwise etiologically related to service. 

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran has a left hip disorder that began during service or is otherwise etiologically related to service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a broken left collarbone have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving reasonable doubt in his favor, the Veteran has a right hip disorder which is related to his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Resolving reasonable doubt in his favor, the Veteran has a left hip disorder which is related to his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated April 2005, July 2007, August 2009 and October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

The Veteran was afforded a VA examination during the pendency of the appeal.  These report from this examination reflects that the examiner reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted an appropriate physical examination and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for residuals of a broken left collarbone and entitlement to service connection for disorders of his right and left hips.  .  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases, such as asthma, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran first claimed entitlement to service connection for the enumerated conditions in March 2005.  A June 2005 rating decision denied entitlement to service connection for each condition.  The Veteran submitted a Notice of Disagreement (NOD) in March 2006.  The RO issued a Statement of the Case (SOC) in July 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2006.  The Veteran's claim first came before the Board in July 2009, at which time it was remanded for further development.  The requested development has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's appeal is once again before the Board. 

With regard to the Veteran's claim of entitlement to service connection for residuals of a broken left collarbone the Board notes that the Veteran's service treatment records are entirely negative for any treatment or diagnoses related thereto.  Private treatment records from March 2005 indicate an old, well-healed clavicle fracture.  The examiner noted that this was unrelated to the Veteran's complaints of shoulder pain, the condition for which the Veteran was seeking treatment at that time.  In a March 2006 statement the Veteran stated that he fell in service in 1977 or 1978 and that this was the only time he could have injured his collarbone.  

The Veteran was afforded a VA examination for this condition in August 2010.  During that evaluation the examiner thoroughly reviewed the claims file, physically examined the Veteran and obtained radiographic imagery.  Radiographic imagery showed an old, healed fracture site of the mid clavicle with minimal superior angulation at the fracture site.  The examiner determined that there was no identified injury or associated dysfunction.  He also stated that it was less likely than not that the clavicle fracture was the cause of the Veteran's shoulder problems.  

The Board finds that the Veteran has not demonstrated any evidence of a current disability which is shown to be related to the Veteran's collarbone fracture.  The Board has considered the Veteran's contentions, but finds that service connection is not warranted because there is no persuasive evidence that the Veteran actually has a current fracture of the collarbone or any residuals thereof.  

As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection for residuals of a fracture of the right collarbone is not warranted. 

The Veteran has also claimed entitlement to service connection for disorders associated with his right and left hips.  The Veteran's primary contention is that he injured his hips in service while unloading cargo in Vietnam and that he has had intermittent but consistent pain in his hips since that time.  The Veteran's service treatment records do not specifically mention this incident and the Veteran's exit examination indicate normal findings.  However, the Board notes that since being released from active service the Veteran has consistently complained of hip pain.  Private treatment records from April 1983, shortly after being released from active service, indicate that the Veteran complained of pain in his left hip after a fall, which the Veteran has asserted was due to his hip condition.  Private treatment records from January 1990 show similar complaints associated with the right hip.  

The Veteran has been afforded several VA examinations in connection with his hip disorder.  An April 2005 VA examination indicates that radiographic imagery showed minimal degenerative changes in both hips.  The examiner diagnosed the Veteran as having right hip bursitis but stated that it was not possible to determine any relationship between the Veteran's hip disorder and service without resort to speculation.  An October 2009 VA examination also indicates evidence of degenerative joint disease of x-ray.  That examiner also stated that he was unable to determine whether there was a relationship to service without resorting to speculation.  An August 2010 VA examination showed small bilateral super acetabular osteophytes in the bilateral hips.  Minimal central joint space narrowing was noted in the right hip.  The examiner diagnosed the Veteran with trochanteric bursitis of the right hip and stated that this condition was less likely than not due to the Veteran's service-connected degenerative disc disease or military service.  

The Board has considered all of the evidence and finds that the Veteran's statements, along with the aforementioned VA examinations and opinions, to be competent evidence.  After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's diagnosed left and right hip disorders were incurred in or are due to service.  The record reflects that the Veteran has consistently reported hip pain dating back to shortly after service and his statements are consistent with the record.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service or began during service.  38 U.S.C.A. § 5107.  The Board finds that this standard has been met. In this context, the Board notes that the Veteran is competent to report the symptoms that he suffered from during service and that these symptoms continued after service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board thus finds that testimony presented by the Veteran in written statements is credible and highly probative.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board accordingly finds that service connection is warranted for the Veteran's left and right hip disorders.



ORDER

Entitlement to service connection for residuals of a broken left collarbone.  

Entitlement to service connection for a right hip disorder is granted.

Entitlement to service connection for a left hip disorder is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


